                  Case 20-11768-CSS            Doc 298        Filed 08/07/20        Page 1 of 12




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )   Chapter 11
    In re:                                                         )
                                                                   )   Case No. 20-11768 (CSS)
    Lucky Brand Dungarees, LLC, et al.,1                           )
                                                                   )   (Jointly Administered)
                                                                   )
                                     Debtors.                      )   Re: Docket Nos. 15, 180, 233-1, 251
                                                                   )

                    LIMITED OBJECTION AND RESERVATION OF
     RIGHTS OF COMENITY CAPITAL BANK WITH RESPECT TO THE DEBTORS’
    (I) NOTICE OF POTENTIAL ASSUMPTION AND ASSIGNMENT OF EXECUTORY
            CONTRACTS OR UNEXPIRED LEASES AND CURE AMOUNTS,
                  (II) SALE TRANSACTION, AND (III) SALE ORDER

             Comenity Capital Bank (“Comenity”), by and through its undersigned counsel, respectfully

submits this limited objection and reservation of rights (this “Limited Objection”) to the above

captioned debtors’ (the “Debtors”) Motion for Entry of Orders (I)(A) Approving Bidding

Procedures for the Sale of the Debtors’ Assets, (B) Approving Stalking Horse Protections,

(C) Scheduling Auction for, and Hearing to Approve, Sale of the Debtors’ Assets, (D) Approving

Form and Manner of Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and

Assignment Procedures, and (F) Granting Related Relief, and (II)(A) Approving Sale of the

Debtors’ Assets Free and Clear of All Liens, Claims, Interests, and Encumbrances, (B) Approving

Assumption and Assignment of Executory Contracts and Unexpired Leases, and (C) Granting

Related Relief (the “Sale Motion”) [Docket No. 15]2 and Notice of Potential Assumption and




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
(7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S Santa
Fe Avenue, Los Angeles, California 90013.
2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Asset Purchase
Agreement by and among Lucky Brand Dungarees, LLC, the Other Sellers Party Hereto and SPARC Group LLC (the
“APA”) attached as Exhibit B to the Sale Motion.


43934185 v3
               Case 20-11768-CSS        Doc 298     Filed 08/07/20    Page 2 of 12




Assignment of Executory Contracts or Unexpired Leases and Cure Amounts (the “Cure Notice”)

[Docket No. 180] and states as follows:

                                       INTRODUCTION

         1.     Comenity Capital Bank, and Lucky Brand Dungarees, LLC (“Lucky Brand”) are

parties to a Private Label Credit Card Agreement dated November 28, 2017, as amended (the

“Program Agreement”) under which Comenity issues private label credit cards (the “Lucky Brand

Cards”) to qualified customers (“Cardholders”) and extends credit to such Cardholders for

purchases of Lucky Brand products. Currently, the proposed Buyer has not yet identified whether

it intends to direct the Debtors to assume and assign the Program Agreement in connection with

the closing of the sale, and retains the right under the APA to designate contracts for assumption

and assignment post-closing. Due to the nature of the Program Agreement, the Cardholder

program cannot function during any “Designation Rights Period,” during which Comenity would

not be in contractual privity with the owner of the business (and seller of the goods to its

Cardholders) and during which the Debtors would not have the information or resources necessary

to perform material obligations arising thereunder. As its rights would be severely prejudiced,

Comenity objects to any potential designation of the Program Agreement as a “Designated

Contract” under Section 2.7(c) of the APA.

         2.     Additionally, to the extent that the Program Agreement is excluded from the Sale,

Comenity objects to (a) any sale “free and clear” or impairment of Comenity’s rights and license

to the Debtors’ Trademarks (as defined below) as set forth in the Program Agreement; or (b) any

post-closing acceptance of Lucky Brand Cards for purchases or returns.

                                 RELEVANT BACKGROUND

          3.    The Debtors filed the above-captioned cases on July 3, 2020 (the “Petition Date”).

The Debtors continue to operate as debtors-in-possession.


43934185 v3                                     2
               Case 20-11768-CSS              Doc 298       Filed 08/07/20        Page 3 of 12




                                         The Program Agreement

          4.     Pursuant to the Program Agreement, Comenity owns and operates a private label

credit card program under which Comenity issues private label Lucky Brand Cards to qualified

customers and extends credit to such customers to make purchases at Lucky Brand stores or online.

Comenity maintains the Cardholders’ accounts and owns all payments made by the Cardholders.

After a purchase is made on a Lucky Brand Card, Comenity pays Lucky Brand for such purchase

(including the sale price and sales tax), net of certain amounts owed to Comenity pursuant to the

Program Agreement.3

          5.     The Program Agreement requires the parties to collaborate in the promotion and

maintenance of the private label card program, and sets forth various rights and obligations of the

parties, including without limitation:

                 a.     Obligations to establish and maintain an “Operating Committee” to address
          and achieve objectives of the program;

                b.      Obligations of Lucky Brand to comply with defined “Operating
          Procedures” relating to the program;

                c.      Obligations of Lucky Brand to provide information relating to, inter alia,
          Cardholder disputed charges or potential fraudulent activity;

                 d.       Obligations of Lucky Brand to maintain a loyalty program for Cardholders;

                 e.     Comenity’s rights of recoupment and setoff relating to chargebacks and
          other amounts payable by Lucky Brand;

                 f.      Comenity’s rights to use certain of the Debtors’ intellectual property,
          including the use of Lucky Brand intellectual property and trademarks (“Trademarks”) in
          connection with billing and collection of Cardholder accounts.



3
  The Program Agreement is confidential by its terms and contains confidential commercial information and trade
secrets that are protected from disclosure pursuant to 11 U.S.C. § 107(b). Accordingly, copies of the Program
Agreement are not being filed herewith and it is only discussed generally herein. By discussing the Program
Agreement generally in this Limited Objection, Comenity does not waive any of the confidentiality provisions of the
Program Agreement and reserves all rights with respect thereto.




43934185 v3                                             3
                Case 20-11768-CSS        Doc 298      Filed 08/07/20     Page 4 of 12




          6.     In connection with its approval of the Debtors’ motion to continue and maintain

certain customer programs, the Court previously granted the Debtors authority to continue the

private label credit card program under the Program Agreement. See Docket No. 90.

                                         The Sale to Buyer

          7.     On the Petition Date, the Debtors filed the Bidding Procedures Motion [Docket

No. 15], seeking Court authority to sell substantially all of the Debtors’ assets either at auction or

pursuant to an asset purchase agreement (the “APA”) between the Debtors and SPARC Group

LLC (the “Buyer”).

          8.     The APA contemplates that certain “Transferred Contracts” will be assumed and

assigned to the Buyer, effective as of the Closing Date of the Sale, see APA § 2.7(b), and that the

Buyer may designate certain Designation Contracts that it may direct the Debtors to assume and

assign post-closing, see APA, § 2.7(c).

          9.     On July 24, 2020, the Debtors filed the Cure Notice, listing the Program Agreement

as “PL [Private Label] Credit Card Program Agreement Dated 11/28/2017” for potential

assumption and assignment. The Cure Notice listed no cure amount.

          10.    On July 28, 2020, the Debtors filed the proposed Sale Order (the “Sale Order”)

[Docket No. 233-1].

          11.    On July 30, 2020, the Court entered the Bidding Procedures Order [Docket

No. 251].

                                     LIMITED OBJECTION

A.        The Program Agreement Must Be Assumed and Assigned, or Rejected, Effective as
          of the Closing Date.

          12.    Due to the nature of the Program Agreement and the Debtors’ obligations

thereunder, the Program Agreement must be assumed and assigned (or rejected) contemporaneous



43934185 v3                                       4
                 Case 20-11768-CSS         Doc 298      Filed 08/07/20     Page 5 of 12




with the sale closing. In a “Designation Rights Period” scenario, Comenity would be significantly

prejudiced due to the Debtors’ inability to perform under the Agreement, coupled with the lack of

privity with the Buyer that will own and operate the business to which the Program Agreement

relates.

           13.    After the Closing Date, the Debtors will effectively be shell entities. They will lack

the information, resources and ability to perform material obligations under the Program

Agreement. For example, the Program Agreement requires the parties (i) to cooperate, via an

Operating Committee, to promote the program and make it available to qualified customers who

wish to open accounts; (ii) to maintain a Loyalty Program for the benefit of Cardholders; and

(iii) to comply with established Operating Procedures. Once the sale closes, the Debtors will no

longer have any ability to control the operation of the business or abide by these terms.

Furthermore, due to a lack of contractual privity with the Buyer (i.e., the entity operating the

business and engaging in sales transactions with Comenity Cardholders to which the Program

Agreement relates), Comenity would be unable to enforce material terms of the Program

Agreement during any Designation Rights period, including its rights of recoupment and setoff

with respect to daily Cardholder sales transactions.

           14.    In addition to the prejudicial impact upon Comenity’s rights, permitting the

Program Agreement to remain in “limbo” during a Designation Rights Period would be detrimental

to the Cardholders. For example, as noted above, the Debtors would have no ability to maintain

the required Loyalty Program and the Buyer would have no contractual obligation to do so in its

operation of the business. Additionally, the Program Agreement requires the Debtors to provide

information relating to disputed charges reported by Cardholders or potentially fraudulent charges

posted to a Cardholders account. In a “Designation Rights” scenario, the Debtors would not have




43934185 v3                                         5
                Case 20-11768-CSS        Doc 298       Filed 08/07/20     Page 6 of 12




access to the necessary information, and, due to lack of privity, Comenity would be without

recourse against the Buyer to enforce its contractual rights. Furthermore, Comenity operates in a

highly regulated space, and must make legally binding representations to regulatory bodies and to

consumers regarding, among other things, Comenity’s ability to honor any guarantees made to

Cardholders with respect to their transactions.

          15.    It would be grounds for termination of the Program Agreement, and create a host

of additional legal and regulatory issues, were Comenity no longer in privity with the entity in

possession of the assets that form the basis for the Program Agreement, and was instead left

counterparty to an empty shell. Accordingly, Comenity objects to the Sale Order and Sale

Transaction to extent the Debtors seek to assume and assign or reject the Program Agreement after

the Sale Transaction closes or to make the Program Agreement a “Designated Contract.” In

conjunction with this objection, Comenity requests that the Sale Order be modified to reflect that:

(a) the Program Agreement must be assumed and assigned or rejected upon the closing of the Sale

Transaction; and (b) in the event that the Debtors choose to reject the Program Agreement,

immediately following the closing of the Sale Transaction the Debtors must cease to accept the

Lucky Brand Cards in-store or online for any and all purposes including the purchase or return of

merchandise.

B.        Comenity’s Rights and License to the Trademarks Should Not be Impaired.

          16.    Comenity further objects to the Sale Order to the extent that it seeks to sell the

Debtors’ intellectual property and trademarks free and clear of Comenity’s rights and license to

the Trademarks.

          17.    The Sale Order provides that the Debtors may sell to the Stalking Horse Bidder the

“Acquired Assets,” defined in section 1.1 of the APA to include the Debtors’ intellectual property,

free and clear of all liens, rights, liabilities, encumbrances and other interests of any kind or nature


43934185 v3                                        6
                Case 20-11768-CSS        Doc 298       Filed 08/07/20     Page 7 of 12




whatsoever including contractual commitments and licenses under, inter alia, section 365(n) of

the Bankruptcy Code. See Sale Order ¶¶ R, 14, 18, 20.

          18.    Section 363(e) of the Bankruptcy Code provides that “on request of an entity that

has an interest in property used, sold, or leased, or proposed to be used, sold, or leased, by the

trustee, the court . . . shall prohibit or condition such use, sale, or lease as is necessary to provide

adequate protection of such interest.” 11 U.S.C. § 363(e). Section 361 of the Bankruptcy Code

provides the bankruptcy court with broad discretion in granting adequate protection. See 11 U.S.C.

§ 361.

          19.    The Program Agreement grants Comenity a license to use Lucky Brand’s

Trademarks in connection with the private label credit card program. The Sale Order makes no

provision for adequate protection to be provided to Comenity as is required in order for the

Trademarks to be sold free and clear of Comenity’s rights and license. Accordingly, Comenity

objects to the sale of the Trademarks free and clear of Comenity’s license without adequate

protection of Comenity’s interests. The Sale Order should clarify that the Trademarks may not be

sold free and clear of Comenity’s interests unless adequate protection is provided to Comenity.

Comenity also requests that this Court adequately protect Comenity by requiring that the

Trademarks remain subject to Comenity’s interests. See, e.g., In re Dynamic Tooling Sys., Inc.,

349 B.R. 847, 856 (Bankr. D. Kan. 2006).

          20.    Additionally, the U.S. Supreme Court recently held that a debtor’s rejection of a

licensing agreement does not deprive the licensee of its rights under the agreement. Mission Prod.

Holdings, Inc. v. Tempnology, LLC, n/k/a Old Cold LLC, 139 S. Ct. 1652 (2019). Because the

Debtors cannot impair Comenity’s license to the Trademarks through rejection of the Program

Agreement, the Debtors also should not be able to impair Comenity’s license to the Trademarks




43934185 v3                                        7
                Case 20-11768-CSS        Doc 298       Filed 08/07/20    Page 8 of 12




through a free and clear section 363 sale based on the same reasoning set forth by the U.S. Supreme

Court in Tempnology.

          21.    Further, it would be inequitable for Comenity to have been required to finance

Lucky Brand’s sales through the Lucky Brand Cards during the pendency of this bankruptcy case

but not allowed to use the Trademarks to the full extent allowed by the Program Agreement in

order to collect the amounts owed to Comenity by the Cardholders for such financing after the

closing of the sale.

          22.    Finally, consumer protection laws require issuers of credit and collectors of debt to

identify the consumers the origin of their debts. See, e.g., 15 U.S.C. § 1692g. Use of the

Trademarks is required for that purpose.

          23.    Accordingly, the Sale Order should clarify that Comenity’s license to use the

Trademarks is not affected in any way by the Sale Order (or any order rejecting the Program

Agreement). Comenity requests modification of the Sale Order providing that Comenity’s right

to use the Debtors’ trademarks, service marks, and/or other rights pertaining to the Debtors’ names

as set forth in the Program Agreement shall not be affected, modified, waived, primed,

subordinated, or impaired in any way by any sale of the Debtors’ assets, including, but not limited

to, the Debtors’ intellectual property, and any such sale shall not be made free and clear of

Comenity’s interest in the assets pursuant to the Program Agreement, specifically permitting:

(a) Comenity to use the Debtors’ Trademarks through the later of (i) May 1, 2021 or (ii) nine (9)

months after the last date on which Comenity is required to operate under the existing Program

Agreement solely as necessary to administer the private label open-ended credit card accounts and

collect the balances due on any accounts pursuant to the Program Agreement; and (b) Comenity,

or its successor in interest, to continue the use of the Debtors’ un-stylized name in order to process,




43934185 v3                                        8
                  Case 20-11768-CSS        Doc 298      Filed 08/07/20     Page 9 of 12




service, and collect any remaining balances on the private label open-ended credit card accounts

until such time as the accounts are fully processed, collected, and closed.

C.        The Debtors Must Cure Any Obligations that Become Due and Payable Before the
          Effective Date of any Prospective Assumption and Assignment.

          24.      To the extent that any chargebacks or other obligations become due and payable to

Comenity or accrue before the effective date of any prospective assumption and assignment, those

obligations must be satisfied as a condition to assumption and assignment and Comenity reserves

its rights with respect to any such amounts.

                                    RESERVATION OF RIGHTS

          25.      Comenity reserves all rights to raise additional objections to any orders related to

the Cure Notice, Sale Transaction, Sale Order, any related matters, and any amendments or

revisions thereto. Comenity further reserves all rights it has under the Program Agreement, the

orders related to the Cure Notice, Sale Transaction, Sale Order, the Final DIP Order, the order on

the Customer Programs Motion, and applicable law, including, but not limited to, its rights to seek

adequate protection and/or relief from the automatic stay.

                                            CONCLUSION

          WHEREFORE, Comenity respectfully requests that this Court enter an Order:

                a. Sustaining this Limited Objection;

                b. Modifying the Sale Order or any order assuming and assigning or rejecting the

                   Program Agreement to provide that:

                       i. The Program Agreement must be assumed and assigned or rejected no later

                          than the Closing Date;

                       ii. In the event of an assumption and assignment, the Debtors are liable for any

                          cure amounts incurred prior to the date of assumption and assignment



43934185 v3                                         9
               Case 20-11768-CSS          Doc 298       Filed 08/07/20    Page 10 of 12




                    iii. In the event that the Program Agreement is excluded from the Sale:

                             1. immediately following the closing of the Sale Transaction the

                                 Buyers shall not accept the Lucky Brand Cards in-store or online for

                                 any and all purposes including the purchase or return of

                                 merchandise;

                             2. Comenity’s right to use the Debtors’ trademarks, service marks,

                                 and/or other rights pertaining to the Debtors’ names as set forth in

                                 the Program Agreement shall not be affected, modified, waived,

                                 primed, subordinated, or impaired in any way by any sale of the

                                 Debtors’ assets, including, but not limited to, the Debtors’

                                 intellectual property, and any such sale shall not be made free and

                                 clear of Comenity’s interest in the assets pursuant to the Program

                                 Agreement.

                     iv. All of Comenity’s rights, remedies, claims, defenses, and other relief arising

                         from or related to the Program Agreement (including, but not limited to,

                         those set forth above) are expressly preserved and reserved;

              c. Granting such other, further, and different relief as this Court deems just and proper.


          Dated: August 7, 2020                  BURR & FORMAN LLP

                                                 /s/ J. Cory Falgowski
                                                 J. Cory Falgowski
                                                 1201 N. Market Street, Suite 1407
                                                 Wilmington, DE 19801
                                                 Telephone: 302-830-2312
                                                 Facsimile: 302-397-2566
                                                 Email: jfalgowski@burr.com

                                                 Counsel to Comenity Capital Bank



43934185 v3                                        10
              Case 20-11768-CSS        Doc 298      Filed 08/07/20   Page 11 of 12




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 7th day of August 2020, I caused a true and correct copy

of the foregoing to be served by electronic delivery to the parties registered to received notices

through the CM/ECF system and by electronic mail to the following:

 Ted A. Dillman                                      Juliet M. Sarkessian
 Christina Craige                                    Office of The United States Trustee
 Brian S. Rosen                                      844 King Street
 Latham & Watkins LLP                                Suite 2207
 355 South Grand Avenue, Suite 100                   Lockbox 35
 Los Angeles, California 90071                       Wilmington, DE 19801
 Email: ted.dillman@lw.com                           Email: juliet.m.sarkessian@usdoj.gov
         chris.craige@lw.com                         (U.S. Trustee)
         brian.rosen@lw.com
 (Counsel to the Debtors)
 Kara Hammond Coyle                                  Thomas Califano
 Joseph M. Mulvihill                                 Daniel M. Simon
 Young Conaway Stargatt & Taylor, LLP                DLA Piper LLP (US)
 1000 N. King Street                                 1251 Avenue of the Americas, 27th Floor
 Wilmington, Delaware 19801                          New York, NY 10020
 Email: kcoyle@ycst.com                              Email: thomas.califano@dlapiper.com
          jmulvihill@ycst.com                                daniel.simon@dlapiper.com
 (Counsel to the Debtors)                            (Counsel to Second Lien Lenders)
 Kelley A. Cornish                                   Kevin J. Simard
 Edward T. Ackerman                                  Jennifer Conway Fenn
 Brian Bolin                                         Choate Hall & Stewart LLP
 Jeffrey L. Stricker                                 Two International Place
 Paul, Weiss, Rifkind, Wharton & Garrison LLP        Boston, MA 02110
 1285 Avenue of the Americas                         Email: ksimard@choate.com
 New York, NY 10019                                          jfenn@choate.com
 Email: kcornish@paulweiss.com                       (Counsel to Wells Fargo Bank, N.A.)
          eackerman@paulweiss.com
          bbolin@paulweiss.com
          jstricker@paulweiss.com
 (Counsel to SPARC Group LLC and
 ABG-Lucky, LLC)
 Jeffrey Wolfe                                       Holly Snow
 Greenberg Traurig, LLP                              Paul Hastings LLP
 One International Place, Suite 200                  71 S. Wacker Drive, 45th Floor
 Boston, MA 02110                                    Chicago, IL 60606
 Email: wolfeje@gtlaw.com                            Email: hollysnow@paulhastings.com
 (Counsel to Wells Fargo Bank, N.A.)                 (Counsel to Hilco Merchant Resources, LLC)




43934185 v3                                    11
              Case 20-11768-CSS      Doc 298    Filed 08/07/20   Page 12 of 12




 Mark D. Collins                                 David A. Wender
 Richards, Layton & Finger, PA                   Antone J. Little
 920 N King Street                               Alston & Bird LLP
 Wilmington, DE 19801                            1201 West Peachtree Street, Suite 4900,
 Email: collins@rlf.com                          Atlanta, GA 30309-3424
 (Counsel to Clover Holdings, II, LLC)           Email: david.wender@alston.com
                                                          antone.little@alston.com
                                                 (Counsel to Wilmington Trust, N.A.)
                                                 Christopher M. Samis
 Bradford J. Sandler                             L. Katherine Good
 Jeffrey N. Pomerantz                            R. Stephen McNeill
 Colin R. Robinson                               Potter Anderson & Corroon LLP
 Pachulski Stang Ziehl & Jones LLP               1313 N. Market Street, 6th Floor
 919 N. Market Street, 17th Floor                Wilmington, Delaware 19801-3700
 Wilmington, DE 19801                            Email: csamis@potteranderson.com
 Email: bsandler@pszjlaw.com                             kgood@potteranderson.com
         jpomerantz@pszjlaw.com                          rmcneill@potteranderson.com
         crobinson@pszjlaw.com                   (Counsel to SPARC Group LLC)
 (Counsel to the Official Committee of
 Unsecured Creditors)


                                         /s/ J. Cory Falgowski
                                         J. Cory Falgowski (No. 4546)




43934185 v3                                12
